Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of September 21, 2022 has been received and entered.   With the entry of the amendment, claims 1-8 and 20 are canceled, and claims 9-19 are pending for examination.

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 9-20, and the species of Species I, Figure 1 in the reply filed on March 31, 2022 is acknowledged.

It is noted that non-elected claims 1-8 were canceled in the amendment of September 21, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9,  last 2 lines, where “no additional metallic material has been deposited” is confusing as to if this means (1) a groove has been provided that can have the metallic material when depositing the cold spraying, and then no additional later material is applied or (2) a groove has been provided where no metallic material is deposited (by the cold spraying  or other deposition) at all, or (3) something else? For the purpose of examination, either (1) or (2) is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
Claim 9, last line, “a thinner width” is unclear what the thinner width is in comparison to and how “width” is intended to be measured – is it a thinner width that that in the sectors? And if so, which sectors?  Further is width measured in the vertical or horizontal direction or some other direction?  For the purpose of examination, a thinner “width” than in any sector is understood to meet the claim requirements, where “width” can be measured in any direction, but applicant should clarify what is intended, without adding new matter.
Claim 18, lines 1-2, “the metals or alloys” lacks antecedent basis, since parent claim 14 now uses “the metallic material”.  For the purpose of examination, the claim has been treated as referring to “the metallic material” but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over EP  3 081 669 (hereinafter ‘669) in view of Tozzi et al (US 2015/0017013), Raybould et al (US 2006/0093736), EITHER Jones (3893787) and Zamorano Senderos et al (US 2021/0291431) OR Tsukamoto et al (US 2009/0095719) and Zamorano Senderos.
 Claim 9: ‘669 describes a method of manufacturing shrouded (covered) impellers that act to compress fluids in turbomachines (note figure 4, 0001-0002, where cover layer 4 would act as a shroud, note 0030-0031).  The process includes manufacturing an impeller body (note figure 1, 0026), and a support structure 5 deposited to the impeller body 2, forming a surface 6 that can be understood to provide a surface of the shroud of the impeller (where shroud/cover layer 4 is to be provided)(note figures 2, 3, 0027-0030, 0020, note structure 5 can be provided by cold spraying), and then at least one layer of metallic material is deposited by cold spraying on this surface (note figure 3, 0030).
(A) Further as to the impeller being for centrifugal compressors, and metallic material used, and the machining  the body to complete and finish the structure forming a completed impeller,
 Tozzi describes how a similar shrouded impeller as shown in figure 4 of ‘669 would indicate that the cover layer 4 area of ‘669 is also known as a shroud (note shroud 5, 123) (note figures 1, 4, 0003, 0049), where such impellers are used in turbo-machines for centrifugal compressors (note 0002).  Tozzi also notes conventional metallic material for such impellers (which would include the shrouds) would be Ti alloy such as Ti -6Al-4V, steel (an iron alloy), NrCr superalloys (a Ni based alloy), for example (note 0027-0029, 0009).
Raybould further describes cold spraying features, where alloys of Ti, Fe, Ni, Al, Cu, and Co can be deposited (note 0010, 0024), where it is noted that the substrate can be Al or Al alloy based (0010), but the cold spraying can also be applied to other substrates such as titanium or other components (0032), where it is further described how after the cold spraying, machining can be provided if necessary to bring the component to desired dimensions (0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘669 to specifically provide that the impeller formed is a shrouded impeller for centrifugal compressors and the impeller body is machined after the cold spraying to complete and finish the structure forming a completed impeller as suggested by Tozzi and Raybould with an expectation of forming a predictably acceptable impeller, since ‘669 indicates cold spraying a metallic coating to form a covered/shrouded impeller structure and Tozzi would indicate that similar such structures are shrouded impellers for centrifugal compressors and can have shrouds made with metallic material such as Ti alloys, Fe alloys, and Ni alloys, and Raybould indicates how such materials can be cold sprayed as metallic materials and that it is conventionally known to machine articles with such applied cold sprayed material to form a component of desired dimensions and so the body or coating would be expected to be predictably and acceptably machined where materials used are machinable (which would finish and complete the component).
(B) As to the at least one layer of metallic material made of a plurality of sectors, each separated from adjacent sectors by a plurality of grooves where no additional material has been deposited or where the deposited metallic material has a thinner width,
(B)(1) Using Jones and Zamorano Senderos, In ‘669 material support structure 5 on which coating is cold sprayed acts as a mold surface for the cold spraying as the structure 5 is removable after the cold spraying leaving the layer 4 (note 0030-0031).  Jones describes how a formed shroud of an impeller body (8) can have an outer surface with different sectors (going from the extended portion to where 8 marked in figure 1 to where grooves 20 are located to where the arrow for 1 is shown to where 2 marked, where there would be a low area from the extended portion at the top to where 8 marked (giving a ring groove around the shroud as would be shown in figure 4 of ‘669), then a raised ring sector where 20 present, then a ring groove where the arrow for 1 is shown, then a raised sector extending to over where 2 is marked, so there would be a plurality of sectors separated by a groove from an adjacent sector (note figure 1, column 1, lines 45-65).  Furthermore, the thickness (or width measured in the direction shown with the arrows 2-2) would be thinner in the groove where 8 and 1 shown than the extended portion at the top just before where 8 present and where 20 present and shown in the section where the thickness increases before the end meeting up with 2 (figure 1).
Zamorano Senderos would further indicate how mold surfaces of complex shapes can be provided and cold sprayed with desired variable thicknesses using cold spray, including subunits (sectors) of specific thicknesses (note 0029, 0035, 0039, 0042).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘669 in view of Tossi and Raybould to provide that structure 5 is provided so that the shroud formed with the at least one layer of metallic material is made of a plurality of sectors, with each of the sectors separated from adjacent sectors by a plurality of grooves where the metallic material has a thinner width than in the non-groove sectors as suggested by Jones and Zamorano Senderos, because Jones in figure 1 would show a desirable shroud shape that would correspond to that claimed, and Zamorano Senderos would suggest that the structure material 5 in ‘669 can be provided to give a mold shape for cold spraying such a structure, as it is indicated how a complex mold shape can conventionally be provided and then cold sprayed with desirable variable thicknesses.
(B)(2) Using Tsukamoto and Zamorano Senderos, In ‘669 material support structure 5 on which coating is cold sprayed acts as a mold surface for the cold spraying as the structure 5 is removable after the cold spraying leaving the layer 4 (note 0030-0031).  Tsukamoto describes how a formed shroud of an impeller body (12) can have an outer surface with different sectors that would be separated from adjacent sectors by a plurality of grooves (since there would be a groove for each of the multiple blades), where the grooves would run from the top area  of the shroud to the bottom area, and in these grooves there would be a thinner width of shroud material (in the horizontal or vertical directions) (note figures 1A, 3A, 7, 0045), where the groove is to be treated to weld the blades to the grooves (0046).  Even with welding the groove is still shown as not filled completely (figure 2B, 0056).
Zamorano Senderos would further indicate how mold surfaces of complex shapes can be provided and cold sprayed with desired variable thicknesses using cold spray, including subunits (sectors) of specific thicknesses (note 0029, 0035, 0039, 0042).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘669 in view of Tossi and Raybould to provide that structure 5 is provided so that the shroud formed with the at least one layer of metallic material is made of a plurality of sectors, with each of the sectors separated from adjacent sectors by a plurality of grooves where the metallic material has a thinner width than in the non-groove sectors as suggested by Tsukamoto and Zamorano Senderos, because Tsukamoto in figure 1A, 3 would show a desirable shroud shape that would correspond to that claimed, and Zamorano Senderos would suggest that the structure material 5 in ‘669 can be provided to give a mold shape for cold spraying such a structure, as it is indicated how a complex mold shape can conventionally be provided and then cold sprayed with desirable variable thicknesses, so the grooves can be formed by adjusting the coating thickness.  Furthermore, the “deposited metallic material with a thinner width” would be provided by the cold spray deposition forming the grooves by with a thinner width, since this would be the layer of material applied by the cold spraying.  Furthermore, even if the welding understood to provide part of the deposited metallic material, Tsukamoto (1) shows the welding as not completely filling the groove (figure 2B) and also (2) shows the width in the horizontal direction of the groove and welded material as being thinner than the adjacent sectors (figures 2B, 3A).
Claims 12, 13: From the discussion of Tozzi as discussed for claim 9 above, it would have been obvious to use a Ti based alloy, such as Ti-6Al-4V, as the metallic material layer deposited with an expectation of predictably acceptable results, since ‘669 generally teaches using a metallic material to form the shroud layer, Tozzi indicates using Ti based alloys such as Ti-6Al-4V for the shroud material, and Raybould indicates how Ti based alloys can be cold sprayed.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘669 in view of Tozzi and Raybould and EITHER Jones and Zamorano Senderos OR Tsukamoto and Zamorano Senderos as applied to claims 9 and 12-13 above, and further in view of Jahnz et al (US 2009/0110556).
Claims 10-11, as to manufacturing the impeller body using forging or casting, for example, and pre-machining the impeller body by turning and milling to pre-manufacture the structure of the impeller comprising blades and vanes, ‘669 indicates manufacturing the impeller body with machining of blades (note 0026).
Jahnz further describes making a shrouded impeller, including providing an open face impeller body with blades (note 0005), and describes how such bodies can be formed with casing or forging or machined from a blank (note 0015-0016), and also notes how when forming impellers, blanks can be provided by rough forging, and machining can be provided with turning and boring to an impeller profile and also milling to remove material (note 0004).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘669 in view of Tozzi and Raybould and EITHER Jones and Zamorano Senderos OR Tsukamoto and Zamorano Senderos to manufacture the impeller body with forging, for example, to form a blank, and then further turning and milling the blank to pre-machine the body to pre-manufacture the structure of the body as suggested by Jahnz, since ‘669 indicates the manufacturing of the body with blades using machining, and Jahnz would indicate how to form impeller bodies it would be known to rough forge a blank, then machine with turning and boring and also milling to form the structure (so pre-machined/pre-manufactured), and further it would be indicated to make blades, and as to also making vanes, this would have been as suggested by Tozzi, which further indicates how vanes are also conventionally provided for the impeller between blades (note figure 4, 0003, 0049).

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘669 in view of Tozzi and Raybould and EITHER Jones and Zamorano Senderos OR Tsukamoto and Zamorano Senderos as applied to claims 9 and 12-13 above, and further in view of Gerber et al (US 2015/0267543).
Claims 14, 16, 18:  As to depositing at least two layers of metallic material by cold spraying on the surface, where the first layer is of a first metallic material, and the second layer is of a second metallic material on the first layer (as in claim 14), with at least one property of the metallic materials varying gradually from the impeller to the layer deposited, such as by mol. weight, molar mass, density, etc. (as in claims 14, 18), and further that there would be a third layer deposited by cold spraying on top of the second layer, and a property of the materials varying gradually from the impeller to the last layer deposited (as in claim 16),
Raybould describes how when cold spraying multiple layers can be applied, such as a first layer that bonds well with the substrate, a second layer with better wear resistance than the first layer, and as well, layers can be provided with hard or soft particle concentration that is modified to have a hard or soft particle concentration gradient (which would give a gradual change, for example) (note 0020), where such hard/soft particles can be sprayed with the metal alloys to add wear resistance or sliding friction (note 0018), and generally notes that multiple layers can be applied with differing powder mixtures, density and strengths (0014), with at least one additional layer with a different composition applied to the initial coating by cold spraying (note claim 6), and notes how different alloy materials can have different effects (such as Ti alloy for erosion resistance and low density, Ni alloy for sliding wear resistance,  Fe alloys for wear resistance, etc. (note 0014-0016).
Additionally, Gerber notes how a shrouded impeller can be provided for centrifugal compressors (note 0002, 0020) and notes how the impeller can be made with layers of metal particles applied with the second layer on the first layer, third layer on the second layer, etc, and where the metals in the different layers can be the same or different, where different materials can be used to increase strength, etc., and where the layers can gradually change in material composition, properties, such as ductility, stiffness, hardness, wear resistance, etc., such that there can be one or more layers on an external surface with greater wear resistance, etc. compared to internal layers, and layers can gradually increase or decrease the properties (note figures 14, 15, 0035-0037).
Therefore, it further would have been obvious to one of ordinary skill in the art to modify ‘669 in view of Tozzi and Raybould and EITHER Jones and Zamorano Senderos OR Tsukamoto and Zamorano Senderos to deposit at least one or two sequential additional layers of metallic material by cold spraying on the initial first layer that has been cold sprayed, where the properties of the layers vary gradually from the impeller base material to the last layer deposited and where properties of the materials can vary by density, etc. as suggested by Gerber to provide a controlled protection, since ‘669 is applying metallic material layer by cold spraying to provide a shroud surface for an impeller, and Gerber teaches that for similar impellers, layers of material can be built up with at least one or two additional layers applied sequentially on the initial first layer, and where the different layers can have different material composition/properties and which can have layers giving gradual increase or decrease of a property (giving gradual variation from the impeller base material body to the last layer deposited), which allows further protection for different features, and Raybould indicates how when cold spraying multiple layers can be applied of different metallic materials or with different amounts giving different features, and gradual change, and different features can include the composition or density, etc. Thus, it would have been obvious to optimize from various possible metallic materials that can be cold sprayed as described by Raybould to apply at least one or at least two additional layers as claimed with differing properties (which can include density, or material composition that would give different mol. weight or molar mass) that would have a gradual change as the layers applied to provide a desirable shrouded impeller.
Claim 15: as to the first layer including Fe or Ni based materials, for example, and the second layer Ti based materials, this would have been an obvious selection from optimizing specific materials for use, given that such materials are known materials for shrouds as indicated by Tozzi (note 0027-0028), and can be cold sprayed as indicated by Raybould with different properties and effects (note 0014-0016).
Claim 17: as to the first layer including Fe or Ni based materials, for example, and the second layer alternatively Fe or Ni based materials, and the third layer including Ti based materials, this would have been an obvious selection from optimizing specific materials for use, given that such materials are known materials for shrouds as indicated by Tozzi (note 0027-0028), and can be cold sprayed as indicated by Raybould with different properties and effects (note 0014-0016).
Claim 19: as to a further outer layer with Ti or Ni based alloys, for example, as discussed for claims 14, etc. above, an additional layer (outer layer) would be suggested, and these would have been an obvious selection from optimizing specific materials for use, given that such materials are known materials for shrouds as indicated by Tozzi (note 0027-0028), and can be cold sprayed as indicated by Raybould with different properties and effects (note 0014-0016).

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered.
(A) Note the adjustment to the rejections with the new requirements to the claims, including the grooves where no additional metallic material has been deposited or where the deposited metallic material has a thinner width, with the new references to Jones, Tsukamoto and Zamorano Senderos provided.
(B) As to applicant’s arguments, it is argued that Palomba (used for claim 20) would not provide the grooves where no additional metallic material has been deposited or where the deposited metallic material has a thinner width.  However, the new rejection not using Palomba and using Jones and Zamorano Senderos OR Tsukamoto and Zamorano Senderos as discussed in the rejection for claim 9 above has been provided as to these issues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718